Exhibit 10.1

 

 

 

SHARED SERVICES AGREEMENT

by and between

KELLWOOD COMPANY, LLC

and

VINCE, LLC

Dated as of November 27, 2013

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I Definitions

     1   

1.1  

  

Certain Defined Terms in this Agreement

     1   

1.2  

  

Interpretation

     4   

ARTICLE II Services

     4   

2.1  

  

Service Schedules

     4   

2.2  

  

Performance of Services

     4   

ARTICLE III Charges and Billing; Taxes

     6   

3.1  

  

Fees for Services

     6   

3.2  

  

Fees for New Services

     6   

3.3  

  

Fees for Services Provided by Third Party Service Providers

     6   

3.4  

  

Invoices

     6   

3.5  

  

Quarterly True-Up

     7   

3.6  

  

Late Payments

     8   

3.7  

  

Taxes

     8   

ARTICLE IV Term

     8   

4.1  

  

Agreement

     8   

4.2  

  

Service Schedules

     8   

4.3  

  

Termination for Cause

     8   

4.4  

  

Termination of Individual Services

     8   

4.5  

  

Termination Assistance

     9   

ARTICLE V Confidentiality

     9   

5.1  

  

Confidential Information

     9   

5.2  

  

Standard of Care; Disclosure

     10   

5.3  

  

Data Privacy

     10   

ARTICLE VI Indemnification

     10   

6.1  

  

Obligation of the Service Provider to Indemnify

     10   

6.2  

  

Obligation of the Recipient to Indemnify

     10   

ARTICLE VII Exclusion of Certain Damages and Sole Remedy

     10   

7.1  

  

EXCLUSION OF CERTAIN DAMAGES AND SOLE REMEDY

     10   

7.2  

  

Sole Remedy

     11   

7.3  

  

Disclaimer of Warranties

     11   

7.4  

  

Force Majeure

     11   

7.5  

  

Specific Performance

     11   

ARTICLE VIII Miscellaneous

     12   

8.1  

  

Shared Contracts

     12   

8.2  

  

Independent Contractors

     13   

8.3  

  

Employees

     13   

8.4  

  

Intellectual Property

     13   

8.5  

  

Dispute Resolution

     13   



--------------------------------------------------------------------------------

8.6  

  

Notices

     14   

8.7  

  

Successors and Assigns

     15   

8.8  

  

Amendment and Waiver

     15   

8.9  

  

Counterparts

     15   

8.10

  

Headings

     15   

8.11

  

Governing Law

     15   

8.12

  

Severability

     15   

8.13

  

Entire Agreement

     15   

8.14

  

Further Assurances

     16   

8.15

  

Publicity

     16   

 

ii



--------------------------------------------------------------------------------

SHARED SERVICES AGREEMENT

THIS SHARED SERVICES AGREEMENT (this “Agreement”) is made and entered into as of
November 27, 2013 (“Effective Date”) by and between Kellwood Company, LLC, a
Delaware limited liability company (“Kellwood”) and Vince, LLC, a Delaware
limited liability company (“Vince”). Each of Kellwood and Vince are referred to
herein sometimes as a “Party” and together as the “Parties.”

WITNESSETH:

WHEREAS, each of the Parties has requested that the other Party provide certain
services to the first Party; and

WHEREAS, each of the Parties has agreed to provide services to and accept
services from the other Party.

NOW, THEREFORE, in consideration of the promises and the respective
representations, warranties, covenants, agreements, and conditions contained
herein, the Parties agree as follows.

ARTICLE I

Definitions

1.1 Certain Defined Terms in this Agreement. The following terms when used in
this Agreement with initial capital letters shall have the respective meanings
set forth in this Section 1.1.

(a) “Accounting Firm” shall mean Ernst & Young, and if Ernst & Young refuses or
is unable to perform the requested services, Deloitte. If Deloitte refuses or is
unable to perform the requested services, Kellwood and Vince shall negotiate in
good faith to agree upon a different valuation firm, which valuation firm shall
not be one of the ten largest accounting firms in the United States.

(b) “Agreement” shall have the meaning set forth in the preamble.

(c) “Affiliate” of any particular Person means any other Person controlling,
controlled by or under common control with such particular Person, where
“control” means the possession, directly or indirectly, of the power to direct
the management and policies of a Person whether through the ownership of voting
securities, contract or otherwise; provided that with respect to either Party to
this Agreement, the other Party shall not be deemed to be its Affiliate.

(d) “Business Day” means any day that is not a Saturday, a Sunday or a day on
which banks are required to be closed in the state of New York.

(e) “Confidential Information” means all information of a confidential or
proprietary nature (whether or not specifically labeled or identified as
“confidential”), in any form or medium, that relates to the business, products,
financial condition, services, or research



--------------------------------------------------------------------------------

or development of either Party or their respective suppliers, distributors,
customers, independent contractors or other business relations. Confidential
Information includes, but is not limited to, the following: (i) internal
business and financial information (including information relating to strategic
and staffing plans and practices, business, finances, training, marketing,
promotional and sales plans and practices, cost, rate and pricing structures and
accounting and business methods); (ii) identities of, individual requirements
of, specific contractual arrangements with, and information about, either
Party’s suppliers, distributors, customers, independent contractors or other
business relations and their confidential information; (iii) trade secrets,
know-how, compilations of data and analyses, techniques, systems, formulae,
recipes, research, records, reports, manuals, documentation, models, data and
databases relating thereto; (iv) inventions, innovations, improvements,
developments, methods, designs, analyses, drawings, reports and all similar or
related information (whether or not patentable); and (v) other intellectual
property rights. Notwithstanding the foregoing, “Confidential Information” does
not include (a) information that either Party can demonstrate was or has become
generally available to the public other than as a result of disclosure by such
Party or its Affiliates, (b) information that is disclosed to a Party or its
Affiliates, other than under an obligation of confidentiality, by a third party
who had no obligation not to disclose such information to others or
(c) information that is independently developed after the date hereof by a Party
or its Affiliates without the use of the other Party’s or its Affiliates’
Confidential Information.

(f) “Effective Date” shall have the meaning set forth in the preamble.

(g) “Fees” shall mean the charges for the Services payable by the Recipient to
Service Provider.

(h) “Governmental Authority” means any government, nation, state, province,
territory or any political subdivision thereof and any department, commission,
board, bureau, agency, instrumentality, or other regulatory authority of any of
the foregoing, whether federal, state, local transnational or foreign.

(i) “Law” means any applicable law, rule, regulation, judgment, injunction,
order, decree or other restriction of any Governmental Authority.

(j) “Loss” shall have the meaning set forth in Section 6.1.

(k) “Kellwood Business” means the business of Kellwood immediately prior to the
Closing, other than the Vince Business.

(l) “New Services” means any services that prior to the date of this Agreement
were not received by the Recipient through or from the Service Provider and
which are added to the Schedules after the Effective Date pursuant to
Section 2.1(b) upon mutual agreement by the Parties.

(m) “New Services Fees” means the fees for New Services, which shall be mutually
agreed upon in good faith by the Parties.

 

2



--------------------------------------------------------------------------------

(n) “Person” means an individual, sole proprietorship, a partnership, a
corporation, a limited liability company, an association, a joint stock company,
a trust, a joint venture, an unincorporated organization or a Governmental
Authority.

(o) “Prime Rate” means the rate that Wells Fargo (or its successor or another
major money center commercial bank agreed to by the parties) announces as its
prime lending rate, as in effect from time to time.

(p) “Recipient” means a Party in its capacity of receiving Services from the
other Party.

(q) “Recipient Expense” means any amounts that may be paid by Service Provider
on behalf of Recipient, including payroll, benefits, taxes, vendor payments or
any other Recipient related expenses.

(r) “Schedule” means a schedule attached hereto.

(s) “Service Provider” means a Party in its capacity of providing Services to
the other Party.

(t) “Service Term” means the term of each Service which shall begin on the
Effective Date, or such later date, if any, set forth on the Schedule related to
such Service, and shall continue indefinitely unless (i) an express expiration
date is set forth in the applicable Schedule with respect to such Service, in
which case such Service Term shall be through the expiration date expressly set
forth in the applicable Schedule with respect to such Service (unless terminated
earlier pursuant to Section 4.3 or Section 4.4) or (ii) terminated pursuant to
Section 4.3 or Section 4.4.

(u) “Services” means (i) the services set forth on the Schedules attached
hereto, (ii) if not set forth on the Schedules attached hereto, such other
services that the Recipient received through or from the Service Provider in the
ordinary course of business within the twelve (12) months prior to the date of
this Agreement and which are requested in writing by the Recipient (other than
legal services, store design and any other services that Vince is currently
performing as of the date hereof, which shall not be services hereunder) and
(iii) the New Services, in each case as further described in Article II.

(v) “Third Party Service Provider” means a third party that has been engaged by
a Service Provider to assist in the delivery and performance of its obligations
under this Agreement.

(w) “Term” means the period commencing on the Effective Date and, unless sooner
terminated pursuant to the terms hereof, continuing in effect until the
termination of all Service Terms.

(x) “Vince Business” means the design, development, manufacturing, sourcing,
marketing, licensing, distribution and sale of Vince branded apparel and related
accessories through wholesale, retail stores, e-commerce and any other
distribution channels.

 

3



--------------------------------------------------------------------------------

1.2 Interpretation. When a reference is made to an Article, Section or Schedule,
such reference shall be to an Article, Section or Schedule of or to this
Agreement unless otherwise indicated. Whenever the words “include,” “includes”
or “including” are used in this Agreement, they shall be deemed to be followed
by the words “without limitation” and, unless the context otherwise requires,
“neither,” “nor,” “any,” “either” and “or” shall not be exclusive. Unless the
context requires otherwise, words using the singular or plural number also
include the plural or singular number, respectively, and the use of any gender
herein shall be deemed to include the other genders.

ARTICLE II

Services

2.1 Service Schedules.

(a) Commencing on the Effective Date and continuing throughout the Service Term
applicable to each Service, the Service Provider (including through its
Affiliates and Third Party Service Providers) shall provide the Services to the
Recipient pursuant to the terms of this Agreement and as set forth in the
Schedules. In the event of any discrepancy between this Agreement and any
Schedule, this Agreement shall govern unless the Schedule expressly overrides
this Agreement.

(b) Unless otherwise expressly set forth on any particular Schedule or Schedules
(in which such case the terms set forth on such Schedule or Schedules shall
govern the modification or supplementation of such Schedule or Schedules), after
the date hereof, the Schedules may be modified or supplemented only by mutual
agreement of the Parties.

(c) Notwithstanding the fact that prior to the Effective Date the Service
Provider may have performed Services without charge for the Recipient according
to past practice in the ordinary course of business, the Recipient is hereby
required to pay the Service Provider for such Services in accordance with the
terms of the Agreement including Article III hereof.

2.2 Performance of Services.

(a) The Service Provider covenants that it shall perform the Services in a
commercially reasonable and workmanlike manner, and in any case, in a manner
consistent with the level of services such Service Provider would in similar
circumstances provide to its Affiliates through its companies or businesses, or
as otherwise provided in the Schedules. During the Term, the Service Provider
shall use commercially reasonable efforts to maintain the resources appropriate
to provide the Services with not less than the level of care, quality, and
timeliness that the Service Provider would use to provide similar services to
its own businesses. The Service Provider shall promptly notify the Recipient of
any staffing or resource problems of which it becomes aware of that could
reasonably be considered to materially affect the Services. The Parties shall
work together in good faith to remedy any such problems.

(b) The Recipient understands that prior to the Effective Date, the Service
Provider may have contracted with Third Party Service Providers to provide
services in connection with all or any portion of the Services to be provided
hereunder. The Service Provider reserves the right to continue in accordance
with past practice in the ordinary course of business to subcontract with Third
Party Service Providers to provide the Services.

 

4



--------------------------------------------------------------------------------

(c) The Service Provider shall perform the Services in compliance in all
material respects with all applicable Laws. The Service Provider shall promptly
notify the Recipient of any compliance problems of which it becomes aware that
could reasonably be considered to materially and adversely affect the Services
or the Recipient.

(d) Both Parties shall use commercially reasonable efforts to obtain as promptly
as possible the consents, approvals, licenses or authorizations of any Person as
may be necessary for the performance of its obligations pursuant to this
Agreement, provided that the Service Provider shall be the primary point of
contact with such Person. The Recipient shall be responsible for any costs
associated with obtaining such consents, approvals, licenses or authorizations,
provided that the Service Provider must obtain the Recipient’s prior consent to
such costs before agreeing to or otherwise incurring such costs. In the event
that the consent, approval, license or authorization of any such Person, if
required, is not obtained within a reasonable time period after the Effective
Date, the Parties shall work together to develop a commercially reasonable
alternative for the provision of the Services affected by such failure to obtain
consent. While the Parties are developing such an alternative plan, the Service
Provider shall be relieved of its obligations as set forth in Section 2.2(e) and
the Recipient shall not be obligated to pay for such Services. If the Parties
elect such an alternative plan, the Service Provider shall provide the Services
in such alternative manner at the Recipient’s sole cost and expense (unless
otherwise agreed in writing by the Parties). If the Parties do not accept such
alternative, or no commercially reasonable alternative exists, the Service
Provider shall be relieved of its obligation to provide such Service and
Recipient shall have no obligation to pay for such Service.

(e) The Service Provider’s inability to perform any of its responsibilities
under this Agreement shall be excused if and to the extent the non-performance
is caused by: (i) the failure of the Recipient, its third party providers, its
subcontractors, or its or their employees or agents: (A) to perform the
Recipient’s obligations under this Agreement, or (B) to provide resources the
Service Provider reasonably requested when required; (ii) the wrongful or
tortious actions of the Recipient, its third party providers, its
subcontractors, or its or their employees or agents; (iii) the Service
Provider’s compliance with the Recipient’s instructions, decisions, consents,
notices, acceptances, authorizations, waivers, permissions or approvals; or
(iv) the improper functioning or unavailability of technology for which Service
Provider or any of its Third Party Service Providers does not have operational
responsibility. In the event the Recipient fails to perform its obligations
hereunder or to provide resources under this Agreement when required, the
Service Provider will notify the Recipient in writing of any such failure and
nonetheless use commercially reasonable efforts to provide the Services in the
absence of such resources, provided that the Recipient will reimburse the
Service Provider for any costs reasonably incurred by Service Provider in the
course of mitigating, overcoming, or working around the effects of such
non-performance.

(f) Review Meetings. The Parties agree to hold review meetings (the “Review
Meetings”) not less than once each fiscal year of Vince on a date to be set by
management of Vince with the consent of Kellwood, which shall not be
unreasonably withheld,

 

5



--------------------------------------------------------------------------------

conditioned or delayed. Representatives of Vince and of Kellwood shall attend
the Review Meeting (and Vince and Kellwood shall use commercially reasonable
efforts to cause all Kellwood Affiliates and, if requested by either Party,
Third Party Service Providers, in each case that are providing Services
hereunder at the time of the meeting to attend the Review Meeting) and such
attendees shall review and discuss any operational, strategic or other issues
raised by any participant with respect to the provision of the Services,
including any New Services or proposed New Services. The Parties intend that the
information exchanged at such Review Meetings shall be in addition to ongoing
communication between representatives of the Parties with respect to the
provision of services hereunder. In the event either Party determines to change
their fiscal year, it shall give not less than ninety (90) day’s written notice
to the other Party of such change and the Parties shall work in good faith to
make such changes as may be reasonably necessary to this Agreement and the
Schedules as a result of such fiscal year change.

ARTICLE III

Charges and Billing; Taxes

3.1 Fees for Services. Unless otherwise set forth in the Schedules, the Fees for
the Services (other than New Services) shall be the full amount of any and all
actual out-of-pocket expenses, including base salary, wages, certain bonuses and
other benefits (without providing for any margin of profit or allocation of
depreciation or amortization expense) incurred by the Service Provider or its
Affiliates in connection with the provision of the Services; provided that in no
event shall the Fees be less than the actual out-of-pocket expenses, including
base salary, wages, certain bonuses and other benefits (without providing for
any margin of profit or allocation of depreciation or amortization expense)
incurred by the Service Provider or its Affiliates in connection with the
provision of the Services.

3.2 Fees for New Services. The Fees for the New Services shall be the New
Services Fees.

3.3 Fees for Services Provided by Third Party Service Providers. The Fees for
any Services that the Service Provider provides through a Third Party Service
Provider shall be the actual cost incurred by the Service Provider in
contracting with the Third Party Service Provider to provide such Service.

3.4 Invoices. The Service Provider shall provide an invoice for the Fees and
amounts owed hereunder on a monthly basis in arrears, by the fifteenth
(15th) Business Day following the end of each fiscal month commencing with the
first completed fiscal month following the Effective Date. Each invoice shall
set forth in reasonable detail the applicable Services provided during such
period and the corresponding amounts owed for each of the Services. The
Recipient shall pay the invoice in full within fifteen (15) Business Days of
receiving such invoice. The Service Provider shall give reasonable advance
notice of the amount of Recipient Expenses to the Recipient and the Recipient
Expenses shall be deposited by Recipient into an account specified by Service
Provider at least three (3) Business Days prior to being paid out by Service
Provider. Any Recipient Expense that may be paid by Service Provider prior to
such deposit shall be promptly, and no later than five (5) Business Days after
requested by the Service Provider, reimbursed to the Service Provider by the
Recipient. The Recipient shall have the right, upon reasonable written notice to
the Service Provider, to

 

6



--------------------------------------------------------------------------------

reasonably inspect the books, accounts and records of the Service Provider
relating directly to the Services solely for the purposes of verifying the
amounts invoiced to the Recipient hereunder; provided, that such access does not
unreasonably interfere with the operations of the Service Provider or any of its
Affiliates. The Recipient shall bear the cost of any such inspection.

3.5 Quarterly True-Up. Within thirty (30) days following the end of each Vince
fiscal quarter, the Service Provider shall deliver to the Recipient a statement
(in its final and binding form, the “True-Up Statement”) setting forth, in
reasonable detail, all (i) amounts invoiced for such fiscal quarter and (ii) the
amount (the “True-Up Amount”), either to be paid by the Recipient to the Service
Provider or by the Service Provider to the Recipient, required to reconcile the
actual Fees for such fiscal quarter versus the amount of Fees paid for such
fiscal quarter by the Recipient to the Service Provider. During the fifteen
(15) days following the Recipient’s receipt of the True-Up Statement, the
Recipient shall be permitted to review the Service Provider’s working papers
relating to the True-Up Statement. The True-Up Statement shall become final and
binding upon the parties fifteen (15) days following the Recipient’s receipt
thereof, unless the Recipient gives written notice of its disagreement (a
“Notice of Disagreement”) to the Service Provider prior to such date. Any Notice
of Disagreement shall specify in reasonable detail the nature and dollar amount
of any disagreement so asserted. If a timely Notice of Disagreement is received
by the Service Provider, then the True-Up Statement (as revised in accordance
with clause (x) or (y) below) shall become final and binding upon the parties on
the earliest of (x) the date the Parties resolve in writing any differences they
have with respect to the matters specified in the Notice of Disagreement or
(y) the date all matters in dispute are finally resolved in writing by the
Accounting Firm. The True-Up Amount, if any, shall be paid by the applicable
Party within five (5) business days of the True-Up Statement becoming final.
During the fifteen (15) days following delivery of a Notice of Disagreement, the
Service Provider and the Recipient shall seek in good faith to resolve in
writing any differences which they may have with respect to the matters
specified in the Notice of Disagreement. During such period, the Service
Provider shall be permitted to review the Recipient’s working papers relating to
the Notice of Disagreement. At the end of such fifteen (15)-day period, the
Service Provider and the Recipient shall submit to the Accounting Firm for
review and resolution of all matters (but only such matters) that remain in
dispute, and the Accounting Firm shall make a final determination of the True-Up
Amount in accordance with the guidelines and procedures set forth in this
Agreement. The Service Provider and the Recipient will cooperate with the
Accounting Firm during the term of its engagement. The Accounting Firm’s
determination of True-Up Amount shall be based solely on written presentations
submitted by the Service Provider and the Recipient which are in accordance with
the guidelines and procedures set forth in this Agreement (i.e., not on the
basis of an independent review). The Accounting Firm shall consider only the
disputed matters that were included in the Notice of Disagreement and the
Accounting Firm may not assign a value to any item in dispute greater than the
greatest value assigned by the Recipient, on the one hand, or the Service
Provider, on the other hand, or less than the smallest value for such item
assigned by the Recipient, on the one hand, or the Service Provider on the other
hand. The True-Up Statement shall become final and binding on the Parties on the
date the Accounting Firm delivers its final resolution in writing to the Parties
(which the Accounting Firm shall be instructed to deliver not more than thirty
(30) days following submission of such disputed matters). The fees and expenses
of the Accounting Firm shall be allocated based upon the percentage which the
portion of the contested amount not

 

7



--------------------------------------------------------------------------------

awarded to each Party bears to the amount actually contested by such Party in
the written presentation to the Accounting Firm. For example, if the Recipient
submits a Notice of Disagreement for $1,000, and if Service Provider contests
only $500 of the amount claimed by the Recipient, and if the Accounting Firm
ultimately resolves the dispute by awarding the Recipient $300 of the $500
contested, then the costs and expenses of the Accounting Firm will be allocated
60% (i.e., 300/500) to the Service Provider and 40% (i.e., 200/500) to the
Recipient.

3.6 Late Payments. Fees not paid when due in accordance with the provisions of
Section 3.4 shall bear interest at a rate per annum equal to the Prime Rate plus
one percent (1%) from such date due until the date paid (including any disputed
Fees to the extent finally determined in accordance with Section 3.5 to be due
and payable).

3.7 Taxes. The Recipient shall pay any and all taxes incurred in connection with
the Service Provider’s provision of the Services, including all sales, use,
value-added, and similar taxes, but excluding taxes based on the Service
Provider’s net income.

ARTICLE IV

Term

4.1 Agreement. This Agreement shall remain in effect during the Term; provided
that, the provisions of Article V, Article VI, Article VII, and Article VIII,
and any other provision of this Agreement and the Service Schedules which by
their terms are intended to survive, shall survive the termination or the
expiration of this Agreement.

4.2 Service Schedules. The term of each Service shall be the Service Term for
that Service.

4.3 Termination for Cause. Either Party may terminate this Agreement if the
other Party is in material breach of this Agreement, and such other Party fails
to cure such breach within thirty (30) days following receipt of written notice
thereof from the non-breaching Party; it being agreed that failure of the
Recipient to timely pay invoices pursuant to Section 3.4 (subject to
Section 3.5) shall constitute a material breach of this Agreement.

4.4 Termination of Individual Services. The Recipient may terminate any or all
of the Services (including any portion of a specific Service) at any time for
any reason (with or without cause) upon giving the Service Provider the required
advanced notice for termination of such Service or Services as set forth in the
Schedule applicable to such Service or Services; provided that if the Schedule
does not specify a notice requirement for the applicable Service or Services to
be terminated, ninety (90) days prior written notice shall be required to be
given by the Recipient. The termination of any Service or a portion thereof
shall not relieve the Recipient of the obligation to pay for any terminated
Services that are provided prior to the effective date of such termination. The
Recipient acknowledges that upon the termination of certain Services or portions
thereof, the Service Provider may no longer be in a position to provide certain
other Services or portions thereof that are related to such terminated Services
or terminated portions thereof. Within ten (10) Business Days following the date
upon which the Recipient notifies the Service Provider in writing that the
Recipient no longer requires the Service Provider to provide a Service or
portion thereof (the “Proposed Terminated Services”), the Service Provider shall

 

8



--------------------------------------------------------------------------------

notify the Recipient in writing of the related Services or portions thereof that
the Service Provider will no longer be in a position to provide upon the
termination of the Proposed Terminated Services (the “Additional Terminated
Services”) and the Recipient shall, within five (5) Business Days of such
notification by the Service Provider, respond in writing of the Recipient’s
determination to (i) terminate the Proposed Terminated Services and the
Additional Terminated Services or (ii) withdraw the initial election to
terminate the Proposed Terminated Services.

4.5 Termination Assistance. Except as otherwise provided in Article V, upon
termination of this Agreement or when any Confidential Information furnished by
the disclosing party pursuant to this Agreement is no longer needed for the
purposes contemplated by this Agreement, the receiving party shall, at the
disclosing party’s written direction, promptly either return to the disclosing
party all the disclosing party’s Confidential Information in a tangible form
(including all copies thereof and all notes, extracts or summaries based
thereon), or certify to the disclosing party that such Confidential Information
has been destroyed; provided that the receiving party shall not be required to
return or destroy Confidential Information that (a) is required to be retained
by law, regulation, rule or policy of any stock exchange or regulatory authority
or documented internal retention policies, or (b) is residing in data back-up
systems and created in the ordinary course of business; and provided further
that any Confidential Information so retained will treated consistent with the
receiving party’s own confidential information.

ARTICLE V

Confidentiality

5.1 Confidential Information. Each Party shall maintain, and shall cause such
Party’s controlling equity holders, directors, officers, employees, agents,
consultants and contractors to maintain, in strict confidence and shall not
disclose to any third party (except to its Affiliates and service providers in
connection with the provision of the Services that are themselves bound by
similar nondisclosure restrictions; provided, that the Party disclosing such
Confidential Information to its Affiliates or service providers shall be liable
for any disclosures made by such Affiliates or service providers that would, if
made by the disclosing Party, violate this Section 5.1 as if the disclosing
Party had made such disclosure) any and all Confidential Information, except as
may be necessary in order to comply with a requirement of Law, in which case the
receiving party shall, if permissible, promptly notify the disclosing party of
any such requirement and such disclosing party shall be permitted to seek
confidential treatment for such information; provided that any Party or its
Affiliates may disclose the terms of this Agreement (without providing notice to
the other Party) (i) in any registration statement relating to the initial
public offering by Apparel Holding Corp., a Delaware corporation, of its common
stock pursuant to an effective registration statement under the Securities Act
of 1933, as amended (the “Initial Public Offering”) and (ii) in order to comply
with the disclosure requirements of the U.S. Securities Exchange Commission
(including but not limited to the Securities Act of 1933, as amended, and the
Securities Exchange Act of 1934, as amended), and the rules and regulations of
any exchange on which such Party’s securities are listed.

 

9



--------------------------------------------------------------------------------

5.2 Standard of Care; Disclosure. With respect to any such Confidential
Information, each of the Parties shall: (i) use the same degree of care in
safeguarding the other Party’s Confidential Information as it uses to safeguard
its own information which is proprietary and/or treated as confidential; and
(ii) upon the discovery of any inadvertent disclosure or unauthorized use of the
Confidential Information, or upon obtaining notice of such disclosure or use
from the other Party, take or cause to be taken all necessary actions to prevent
any further inadvertent disclosure or unauthorized use.

5.3 Data Privacy. Each Party shall use commercially reasonable efforts to
develop and implement a written comprehensive information security program to
protect personal information and shall use commercially reasonable efforts to
implement and maintain appropriate security measures to protect personal
information, in each case to the extent required by applicable Laws.

ARTICLE VI

Indemnification

6.1 Obligation of the Service Provider to Indemnify. The Service Provider shall
indemnify, defend, and hold harmless the Recipient, its Affiliates, and its and
their respective equity holders, directors, officers, managers, employees,
agents, representatives successors and permitted assigns (collectively, the
“Recipient Indemnitees”) from and against any and all deficiencies, liabilities,
obligations or out-of-pocket costs or expenses, including reasonable attorneys’
fees and expenses and costs and expenses of investigation (collectively,
“Losses”) incurred or suffered by the Recipient Indemnitees attributable or
relating to the Service Provider’s actual fraud or breach of this Agreement;
provided, that, other than in the case of actual fraud or a breach of Article V
hereof by the Service Provider, the amount of such indemnification shall not
exceed an aggregate amount equal to the fees actually received by the Service
Provider from the Recipient for provision of the Service or Services
attributable to or relating to such Losses for the six calendar months preceding
the date on which such claim for indemnification is made.

6.2 Obligation of the Recipient to Indemnify. The Recipient shall indemnify,
defend, and hold harmless the Service Provider, its Affiliates and its and their
respective equity holders, directors, officers, managers, employees, agents,
representatives, successors and permitted assigns (collectively, the “Service
Provider Indemnitees”) from and against any and all Losses incurred or suffered
by any Service Provider Indemnitee attributable or relating to the Recipient’s
actual fraud or breach of this Agreement.

ARTICLE VII

Exclusion of Certain Damages and Sole Remedy

7.1 EXCLUSION OF CERTAIN DAMAGES AND SOLE REMEDY. TO THE MAXIMUM EXTENT
PERMITTED BY APPLICABLE LAW, EXCEPT FOR CLAIMS RELATING TO (A) A BREACH OF
ARTICLE V OR (B) A PARTY’S GROSS NEGLIGENCE, WILLFUL MISCONDUCT OR ACTUAL FRAUD,
NEITHER PARTY WILL BE LIABLE TO THE OTHER FOR ANY SPECIAL, INCIDENTAL, PUNITIVE,
INDIRECT OR CONSEQUENTIAL DAMAGES OR LOST PROFITS, HOWEVER CAUSED, UNDER ANY
THEORY OF LIABILITY, ARISING FROM THE PERFORMANCE OF, OR RELATING TO, THIS
AGREEMENT REGARDLESS OF WHETHER SUCH PARTY HAS

 

10



--------------------------------------------------------------------------------

BEEN NOTIFIED OF THE POSSIBILITY OF, OR THE FORESEEABILITY OF, SUCH DAMAGES. THE
PARTIES AGREE THAT THE LIMITATIONS SPECIFIED IN THIS SECTION 7.1 SHALL SURVIVE
AND APPLY EVEN IF ANY LIMITED REMEDY SPECIFIED IN THIS AGREEMENT IS FOUND TO
HAVE FAILED OF ITS ESSENTIAL PURPOSE.

7.2 Sole Remedy. Except as set forth in Section 7.5, the Parties acknowledge and
agree that their sole and exclusive remedy against any other Party or any of
their Affiliates and any equityholder, officer, manager, director, employee or
agent of any of the foregoing, whether in any individual, corporate or any other
capacity, with respect to any and all claims, other than claims for actual fraud
or a breach of Article V relating (directly or indirectly) to the subject matter
of this Agreement, regardless of the legal theory under which such liability or
obligation may be sought to be imposed, whether sounding in contract or tort, or
whether at law or in equity, or otherwise, shall be as set forth in Article VI.

7.3 Disclaimer of Warranties. EXCEPT AS EXPRESSLY STATED IN THIS AGREEMENT, THE
SERVICE PROVIDER AND THE RECIPIENT HEREBY DISCLAIMS ALL WARRANTIES, EXPRESS OR
IMPLIED, INCLUDING THE IMPLIED WARRANTIES OF MERCHANTABILITY, NON-INFRINGEMENT,
OR FITNESS FOR A PARTICULAR PURPOSE.

7.4 Force Majeure. Each Party will be excused from acting, failing to act or
delay in acting, and no such action, failure or delay shall constitute a breach
of this Agreement or otherwise give rise to any liability of such Party, if such
action, failure or delay is caused by circumstances beyond such Party’s
reasonable control, including, but not limited to, emergency conditions, action
or inaction of governmental, civil or military authority, fire, strike, lockout
or other labor dispute, war, riot, theft, flood, earthquake or other natural
disaster, breakdown of public or private or common carrier communications or
transmission facilities, or failure to act or delay resulted from such Party’s
reasonable belief based upon the advice of its counsel that the action would
have violated Law; provided that if such Party’s failure to act or delay is
pursuant to such advice of counsel, such Party shall immediately inform the
other Party of such advice and shall propose for the other Party’s approval a
commercially reasonable alternative to the advised-against action (and any
additional or increased expenses associated with such alternative) and shall
take such alternative action upon the other Party’s approval and any additional
or increased expense shall be borne by the other Party. In any such event, the
Recipient’s and the Service Provider’s obligations hereunder shall be postponed
for such time as the performance is suspended or delayed on account of such
event and the Parties shall seek to promptly identify and implement a
commercially reasonable alternative to minimize any interruption, delay or
failure in the provision of the Services hereunder. Each of the Recipient and
the Service Provider shall promptly notify the other in writing upon learning of
the occurrence of such event, such notice to provide reasonable detail as to the
nature of such event, and each of the Recipient and the Service Provider will
promptly use its commercially reasonable efforts to resume its performance with
the least practicable delay.

7.5 Specific Performance. The Parties agree that money damages would not be an
adequate remedy for any breach of the provisions of this Agreement, and any
breach of the provisions of this Agreement would result in irreparable injury
and damage for which no Party

 

11



--------------------------------------------------------------------------------

would have an adequate remedy at law. Therefore, in the event of a breach or a
threatened breach of the provisions of this Agreement, each Party, in addition
to any other rights and remedies existing in its favor at law or in equity,
shall be entitled to specific performance or immediate injunctive or other
equitable relief from a court of competent jurisdiction in order to enforce, or
prevent any violations of, the provisions of this Agreement (without posting a
bond or other security), without having to prove damages. The terms of this
Section 7.5 shall not prevent any Party from pursuing any other available
remedies for any breach or threatened breach of this Agreement.

ARTICLE VIII

Miscellaneous

8.1 Shared Contracts; Etc.. With respect to any contracts of Kellwood or its
Affiliates that are used in the operation of the Vince Business or any contracts
of Vince or its Affiliates that are used in the operation of the Kellwood
Business (“Shared Contracts”), at the Recipient’s (which Recipient may be
Kellwood or Vince) request, the Service Provider shall (and shall cause the
applicable Affiliate to) use commercially reasonable efforts to assist the
Recipient to obtain the agreement of any Third Party to such Shared Contract to
the entering into of a new Contract with the Recipient pursuant to which the
Recipient or its designated Affiliates will have access to the supplies or
services covered by, and receive any other benefit conferred by, such Shared
Contract with respect to the Vince Business or Kellwood Business, as
applicable. To the extent the foregoing is not possible or practical or in the
event that the Third Party does not agree to enter into a new Contract with the
Recipient or one of its designated Affiliates, at the Recipient’s request, the
Parties shall, in each case to the extent permitted under the applicable Shared
Contract, design an arrangement pursuant to which the Recipient or its
designated Affiliates will receive substantially all of the material rights and
benefits (and will assume and discharge their proportionate share of the
obligations or be invoiced for such amounts pursuant to Article III and as
further described below) of such Shared Contracts as may be received by the
Vince Business or the Kellwood Business, as applicable, prior to the date
hereof. Such an arrangement shall include the obligation of the Service Provider
or the applicable Affiliate to forward (where possible and practical) supplies
or services, as the case may be, received from such Shared Contract with respect
to the Vince Business or Kellwood Business, as applicable, to the Recipient or
its designated Affiliates in accordance with reasonable instructions from the
Recipient, until the term of such Shared Contract terminates in accordance with
its terms. The Recipient shall be invoiced by and reimburse the Service Provider
or the applicable Affiliate for its proportionate share of the reasonable
out-of-pocket and third party costs incurred with respect such Shared Contracts.
For example, if a the total amount owed to a third party under a Shared Contract
is $1,000 per month by the Service Provider and the Recipient receives 20% of
the product, services or benefit of such Shared Contract the Recipient shall be
invoiced by and reimburse the Service Provider in an amount equal to $200 per
month. Further, after the date hereof, Kellwood shall promptly (but in no event
later than ten (10) days after receipt thereof) deliver to Vince any cash,
checks or other property that it receives in connection with or relating to the
Vince Business following the date hereof. After the date hereof, Vince agrees to
promptly (but in no event later than ten (10) days after receipt thereof)
deliver to Kellwood any cash, checks or other property that it receives the
Kellwood Business.

 

12



--------------------------------------------------------------------------------

8.2 Independent Contractors. Except as otherwise agreed in writing in the
Schedules by the Parties, in the performance of the Services to be rendered
hereunder, the Service Provider shall at all times act as an independent
contractor, and is not in any respect an agent, attorney, employee,
representative, joint venturer, partner or fiduciary of the Recipient, and the
Service Provider shall not declare or represent to any third party that the
Service Provider is acting in any respect as agent, attorney, employee,
representative, joint venturer or fiduciary of the Recipient. Neither the
Service Provider nor the Recipient shall have any power or authority to
negotiate or conclude any agreement, or to make any representation or to give
any understanding on behalf of the other in any way whatsoever.

8.3 Employees. Individuals employed by the Service Provider, its Affiliates or
any Third Party Service Provider who provide Services shall in no respect be
considered employees of the Recipient or any of its Affiliates. The Service
Provider is an independent contractor and will have exclusive control and
direction of its employees engaged in performing the Services hereunder. The
Service Provider assumes full responsibility for the payment of local, state,
federal payroll, withholding taxes, severance obligations and termination costs
for its employees engaged in the performance of Services hereunder.

8.4 Intellectual Property.

(a) Subject to the other terms and conditions of this Agreement and to the
receipt of any required consents from the applicable third parties, each Party
hereby grants to the other Party a worldwide, non-exclusive, royalty-free
license, with the right to sublicense, to make, have made, use, sell, offer for
sale, import, copy, maintain, modify, enhance, and create derivative works of
the intellectual property of such property solely as necessary for the purpose
of providing the Services under, in accordance with, and for the duration of,
this Agreement.

(b) Each Party acknowledges that, except as expressly provided for in this
Section 8.4, it will acquire no right, title or interest (including any license
rights or rights of use) in any intellectual property which is owned or licensed
by any other Party, by reason of the provision of the Services provided
hereunder. No Party shall remove or alter any copyright, trademark,
confidentiality or other proprietary notices that appear on any intellectual
property owned or licensed by the other Party, and each Party shall reproduce
any such notices on any and all copies thereof. No Party shall attempt to
decompile, translate, reverse engineer or make excessive copies of any
intellectual property owned or licensed by the other Party, and each Party shall
promptly notify the other Party of any such attempt, regardless of whether by
such would-be notifying Party or any third party, of which such would-be
notifying Party becomes aware.

8.5 Dispute Resolution.

(a) Except as set forth in Section 7.5 , and except disputes under Section 3.5,
any dispute between the Parties shall be resolved as provided in this
Section 8.5, which shall be the sole and exclusive procedure for the resolution
of any such disputes. The Parties shall first attempt in good faith to resolve
any dispute between them by negotiation. Any Party may give the other Party
written notice of any dispute not resolved in the normal course of business.
Within ten (10) Business Days after receipt of such written notice, the
receiving Party

 

13



--------------------------------------------------------------------------------

shall submit to the other a written response. The notice and the response shall
include a statement of each Party’s position, a summary of arguments supporting
that position and any supporting documentation. Within five (5) Business Days
after receipt of the written response by the other Party, the Parties shall meet
at a mutually agreeable time and place, and thereafter as often as they
reasonably deem necessary, to attempt to resolve the dispute.

(b) If the Parties are unable to resolve, or do not anticipate resolving, the
dispute within thirty (30) days (or such longer period as the Parties may agree)
after notice of such dispute is received by the non-disputing Party, then the
dispute shall be referred to executives at the Service Provider and the
Recipient who have authority to settle the dispute. Such executives shall
attempt to resolve the dispute by good faith negotiation.

(c) If the Parties’ executives are unable to resolve any dispute within ten
(10) Business Days (or such longer period as the parties may agree) after such
dispute is referred to them, the Parties shall undertake to promptly initiate
mediation and to appoint an independent mediator or, if the Parties cannot
agree, the mediator shall be appointed by the American Arbitration Association
office in New York, New York. Each Party shall bear its own costs of mediation
and shall share equally the cost of the mediator and the mediation proceedings.

8.6 Notices. All notices, requests, demands and other communications permitted
or required to be given or delivered under or by reason of the provisions of
this Agreement shall be in writing and shall be deemed conclusively to have been
given (i) when personally delivered, (ii) when sent by facsimile (with hard copy
to follow) during a Business Day (or on the next Business Day if sent after the
close of normal business hours or on any non-Business Day), (iii) when sent by
electronic mail (with hard copy to follow) during a Business Day (or on the next
Business Day if sent after the close of normal business hours or on any
non-Business Day), (iv) one (1) Business Day after being sent by reputable
overnight express courier (charges prepaid), or (v) three (3) Business Day
following mailing by certified or registered mail, postage prepaid and return
receipt requested. Unless another address is specified in writing, notices,
requests, demands and communications to the Parties shall be sent to the
addresses indicated below:

 

  

if to Kellwood:

       

Kellwood Company, LLC

600 Kellwood Parkway

Chesterfield, MO 63017

        Facsimile:    314-576-3388         Attention:    General Counsel        
Email:    Keith.Grypp@Kellwood.com    if to Vince:        

Vince, LLC

1441 Broadway – 6th Floor

New York, New York 10018

        Facsimile:    855-640-3896         Attention:    General Counsel        
Email:    jdubiner@vince.com

 

14



--------------------------------------------------------------------------------

8.7 Successors and Assigns. Neither this Agreement nor the rights or obligations
of the Parties hereunder are assignable in whole or in part by either Party
without the prior written consent of the other Party, which consent shall not be
unreasonably withheld; provided that either Party may, without the consent of
the other Party, assign all or part of this Agreement to such Party’s lenders as
collateral, such Party’s Affiliates or in connection with any transfer or
disposition of all or any material portion of such Party’s business.

8.8 Amendment and Waiver.

(a) No failure or delay on the part of the Service Provider or the Recipient in
exercising any right, power or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, power, or
remedy preclude any other or further exercise thereof, or the exercise of any
other right, power or remedy. The remedies provided for herein are cumulative
and are not exclusive of any remedies that may be available to the Parties at
law, in equity or otherwise.

(b) Any amendment, supplement, or modification of or to any provision of this
Agreement, any waiver of any provision of this Agreement, and any consent to any
departure by any Party from the terms of any provision of this Agreement, shall
be effective: (i) only if it is made or given in writing and signed by all the
Parties; and (ii) only in the specific instance and for the specific purpose for
which made or given.

8.9 Counterparts. This Agreement may be executed in any number of counterparts
and by the Parties in separate counterparts, each of which when so executed
shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

8.10 Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

8.11 Governing Law. This Agreement shall be governed by and construed in
accordance with the Laws of the State of Delaware without regard to any conflict
of law principles thereof.

8.12 Severability. If any one or more of the provisions contained herein, or the
application thereof in any circumstance, is held invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions hereof shall not be in any way impaired, unless the provisions held
invalid, illegal or unenforceable shall substantially impair the benefits of the
remaining provisions hereof.

8.13 Entire Agreement. This Agreement, together with the Schedules and exhibits
hereto, are intended by the parties as a final expression of their agreement and
intended to be a complete and exclusive statement of the agreement and
understanding of the Parties in respect

 

15



--------------------------------------------------------------------------------

of the subject matter contained herein and therein. There are no restrictions,
promises, representations, warranties or undertakings relating to the subject
matter hereof, other than those set forth or referred to herein or therein. This
Agreement, together with the Schedules and exhibits hereto, supersede all prior
agreements and understandings between the Parties with respect to such subject
matter. In the event of any conflict between this Agreement, the Schedules, and
the exhibits, the order of precedence shall be: this Agreement, the Schedules,
and then the exhibits.

8.14 Further Assurances. Each Party shall cooperate and use commercially
reasonable efforts to take or cause to be taken all appropriate actions and do,
or cause to be done, all things necessary or appropriate to effectuate the
provisions and purposes of this Agreement, including the execution of any
additional documents or instruments and the taking of all such other actions as
a Party may reasonably be requested to be taken by the other Party from time to
time, consistent with the terms of this Agreement. Vince shall use reasonable
best efforts to remove or replace any guaranties, letters of credit or similar
instruments of Kellwood to the extent (and only to the extent) such instruments
relate to assets owned by Vince.

8.15 Publicity. Except as set forth in Section 5.1, no publicity release or
announcement concerning this Agreement or the transactions contemplated hereby
shall be issued without advance approval of the form and substance thereof by
the Recipient and the Service Provider.

*        *        *         *        *        *        *        *         *

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto, by its duly authorized
representative, has executed this Shared Services Agreement as of the Effective
Date.

 

KELLWOOD COMPANY, LLC By:  

/s/ Keith A. Grypp

Name:   Keith A. Grypp Title:   Senior Vice President, Secretary and   General
Counsel VINCE, LLC By:  

/s/ Jay L. Dubiner

Name:   Jay L. Dubiner Title:   Senior Vice President, Secretary and   General
Counsel

[Signature Page to Shared Services Agreement]



--------------------------------------------------------------------------------

SCHEDULES TO SHARED SERVICES AGREEMENT

See attached.



--------------------------------------------------------------------------------

Functional Area: Building Services NY

 

Term:    Effective Date through 12/31/2014 Service Provider:    Kellwood Service
Recipient:    Vince Notice of Termination, Vince    Guaranteed Term through
7/31/2014, with 30 day notice of termination after 7/31/2014 Management:   
Kellwood SVP of Shares Services oversight with Vince Controller and Vince VP
Finance Staffing:    Current staffing Assumptions:   

- Vince will move to its new space between August 1, 2014 and December 31, 2014.

- Vince CFO will continue to occupy the NY apartment through September 2014.

- Vince will be allocated 75% of the 1441 Broadway - NY Building Services
expenses (exclusive of Kellwood Facilities Manager), and 100% of the NY
apartment rent and associated expenses.

- Kellwood’s NY Facilities Manager will not be allocated to Vince.

Services:   

1.      Access to and use of 6th Floor 1441 Broadway

2.      Utilities/Tax – 75%

3.      Access to and use of New York Apt

4.      Building Services Personnel (3) –75%

5.      Janitorial – 75%

6.      Office Supplies/Equip/Other – 75%



--------------------------------------------------------------------------------

Functional Area: Treasury

 

Service Provider:    Kellwood Service Recipient:    Vince Notice of Termination,
Vince    30 days Management:    Kellwood Controller, Vince VP of Finance
Staffing:    1.    Existing Kellwood employees (Treasury Analyst) –fractional
FTE + supervision Assumptions:    1.    Kellwood and Vince operating on the same
systems and same fiscal calendar    2.    Vince utilizes Wells Fargo bank
accounts    3.    All actual banking fees and credit card processing fees
charged directly to Vince Services:    1.    Daily cash balancing and applicable
reporting    2.    Funding payables, duty, and payroll accounts as directed by
Vince VP of Finance    3.    Repaying or borrowing on credit facility as needed.
   4.    Maintenance of on-line account access and bank account signers.    5.
   Transition/Train Vince Team on current systems used to obtain the required
data.



--------------------------------------------------------------------------------

Functional Area: COI Finance

 

Service Provider:

  Kellwood

Service Recipient:

  Vince

Notice of Termination, Vince

 

30 days

Management:

  Kellwood VP Finance and Vince Controller

Staffing:

  Includes partial FTE’s in the Kellwood inventory, FDC and Shared Service
departments.

Assumptions:

  Assumes Vince will continue using Kellwood inventory, FDC and A/P systems
Services:   1.         Inventory Control – Monthly Cycle count for piece goods
and finished goods for Vince inventory at COI location, includes quarterly
shipping cutoff testing and resolving inventory issues.   2.   FDC (Freight,
Duty, Commission) variance processing – includes tracking and matching in the
Kellwood FDC system and notification and resolution of costing variances in
these categories.   3.   Invoice handling/processing – Includes the receipt,
entering, routing, and coding of A/P invoices as well as expediting/confirmation
of payments and resolution of issues with Vince or supplier personnel.   4.  
Payroll for non-exempt Vince employees   5.   Customer invoice processing
including processing, printing, and mailing of daily invoices



--------------------------------------------------------------------------------

Functional Area: Corporate Accounting

 

Service Provider:   Kellwood Service Recipient:   Vince Notice of Termination,
Vince   30 days Management:   Kellwood Controller and Vince Controller Staffing:
  1.         All existing Kellwood employees (Corp Accounting/External
Reporting) – fractional FTE’s + supervision Assumptions:   1.   Kellwood and
Vince operating on the same systems (whether the current systems or not), same
fiscal calendar, same chart of accounts structure   2.   Vince management
assumes the responsibility for preparation and filing of required SEC documents.
Services:   1.   Service Provider will provide assistance and training to Vince
in gathering data and information to support Vince’s public company reporting
requirements at the direction of Vince management.



--------------------------------------------------------------------------------

Functional Area: Tax

 

Term:   Effective Date through 12/31/2014 Service Provider:   Kellwood Service
Recipient:   Vince Notice of Termination, Vince   60 days Management:   Kellwood
Tax Director; Vince Controller Staffing:   1.         All existing Kellwood
employees   2.   Temporary staffing as Service Provider reasonably determines
necessary; Kellwood will notify Vince if providing services through new third
party or temporary staffing Assumptions:   1.   Kellwood and Vince operating on
the same systems and the same fiscal calendar   2.   Financial information
needed to prepare tax filings will be available in the same format and within
the same timeframe as it is currently available   3.   Quarterly estimated
income tax payments will continue to not be made in accordance with current
practice   4.   Payroll tax function will be included in a separate schedule
Services:   1.   Preparation/filing of required sales tax returns   2.  
Preparation/filing of required NYC commercial rent tax returns   3.  
Preparation/filing of required franchise tax returns   4.   Preparation/filing
of required LLC tax returns   5.   Preparation/filing of required property tax
returns   6.   Preparation/filing of required state annual reports   7.  
Respond to any notices from tax jurisdictions (excluding audit examinations)  
8.   Obtain sales tax licenses for new stores as needed   9.   Preparation of
periodic income tax accounting calculations and disclosures   10.  
Preparation/filing of required federal/state and local income tax returns   11.
  Management of audit examinations as necessary, to include providing audit
examination support and defense under leadership and direction of Vince
Management   12.   Provide information requested by Vince personnel in support
of Vince personnel obtaining and renewing business licenses



--------------------------------------------------------------------------------

Functional Area: Operational Accounting

 

Service Provider:   Kellwood Service Recipient:   Vince Notice of Termination,
Vince   60 days Management:   Kellwood Controller and Vince Controller Staffing:
  1.         All existing Kellwood employees (Corporate/Divisional/General
Accounting) – approx. 5 equivalent FTE’s Assumptions:   1.   Kellwood and Vince
operating on the same systems (whether the current systems or not), same fiscal
calendar, same Chart of Account structure   2.   Service provider will provide
training and transition to Vince employees Services:   1.   Service Provider
will provide full cycle Accounting and reconciliation for Vince Business
including:     a.          Wholesale inventory, accounts receivable, payroll,
T&E, accounts payable and accrued or prepaid expenses, rent, PP&E, applicable
taxes     b.    Ecommerce credit card receivable, gift cards, accruals,
applicable taxes     c.    Retail Sales Audit and Inventory Matching Functions,
cash reconciliation, accounts payable, accrued or prepaid expenses, credit card
receivable, gift cards, rent, PP&E, applicable taxes     d.    Intangible Assets
monthly amortization     e.    New debt agreements     f.    Administration and
reconciliation related to this Agreement   2.   Monthly trial balances provided
  3.   Monthly reconciliations provided upon request Chargebacks:   1.   Actual
credit card chargebacks as incurred for retail and ecommerce credit card
transactions. Note these are already included in the monthly Vince P&Ls.



--------------------------------------------------------------------------------

Functional Area: Compensation & Benefits

 

Term:   Effective Date through 12/31/2014 Service Provider:   Kellwood Service
Recipient:   Vince Notice of Termination, Vince   30 days Management:  
Management provided by Kellwood. Kellwood will coordinate with designated Vince
SVP of Human Resources and Vince VP Finance Staffing:   Current Kellwood
staffing Assumptions:   1.          All services listed below are for Vince
employees.   2.    Vince employees can remain on all Kellwood benefit plans.
Vince will not be allowed to make any benefit plan design changes (ie, different
401K match).   3.    Vince will prefund the benefits expenses (employee
withholdings and employer expense) on a bi-weekly bases. Kellwood will provide
monthly reconciliation of the expenses.   4.    Vince will be responsible for
entering all employee information (ie, new hires, terminations, benefits, job
changes, personal changes, PTO) directly in the HRIS system Services:   1.   
Kellwood will provide employee benefit services and administration   2.   
Kellwood and Vince will work together to ensure that Vince employees who are
eligible to participate in benefits will be included in Kellwood’s benefits
plans to the extent such employees desire to participate. Kellwood will be
responsible for sending enrollment data to the carriers.   3.    The benefit
plans that are offered to Vince employees include, but are not limited to,
health care, dental, vision, life insurance, LTD, AD&D, EAP services and 401K
retirement savings accounts.   4.    Kellwood will provide open enrollment
materials and benefits communications to all Vince employees.   5.    Kellwood
will provide market pricing and compensation analysis support to Vince as
reasonably requested.



--------------------------------------------------------------------------------

Functional Area: Payroll

 

Service Provider:   Kellwood Service Recipient:   Vince Management:   Management
provided by Kellwood. Kellwood will liaison with Vince SVP of Human Resources
and Vince Controller Assumptions:         1.      All services listed below are
for Vince employees   2.      Vince employees can remain on Kellwood’s payroll
system   3.      Vince will have a separate Wells account for funding net pay,
payroll taxes, and CTS tax filing charges and will fund the accounts as
requested by Payroll.   4.      Vince will be responsible for employee salaries.
  5.      Vince will be responsible for employer payroll tax liabilities.   6.
     Vince will be responsible for any one time setup fees and any recurring
monthly charges that extend beyond payroll processing   7.      Vince will be
responsible for entering all employee information for Vince Wholesale (ie, new
hires, terminations, benefits, job changes, personal changes, PTO) directly in
the HRIS system   8.      Vince will adhere to payroll processing deadlines
including the Friday noon deadline for all new hires, terminations, benefits,
job changes, personal changes and PTO updates and Monday noon deadline for
timesheets.   9.      Vince will be responsible for notifying Kellwood payroll 2
days in advance of any special payment situations including termination checks.
Services:   1.      Kellwood will provide employee payroll services.   2.     
Kellwood will continue to provide payroll services which include biweekly
payroll processing and distribution, the HRIS system, staffing, tax filing,
garnishments, payroll reporting, W-2’s and general ledger information.   3.     
Kellwood, with Vince approval, will be responsible for entering all employee
information for Vince Retail (ie, new hires, terminations, benefits, job
changes, personal changes, PTO) directly in the HRIS system.   4.      Kellwood
will assist with payroll audits under the leadership and direction of Vince
management.



--------------------------------------------------------------------------------

Functional Area: Credit, Claims, Collections

 

Service Provider:

   Kellwood

Service Recipient:

   Vince

Management:

   Kellwood SVP of Shared Services and Vince Controller and Vince VP Finance

Staffing:

   5 Kellwood FTE’s

Assumptions:

  

1.      Kellwood processes all Credit, Collections, Payments and Chargebacks

2.      Credit limits and write-off limits TBD with Vince CFO

3.      All services provided will be performed on Kellwood’s business
applications

4.      All banking fees will be directly charged from Vince bank accounts

5.      Vince’s accounts set up with Wells Fargo

Services:

  

Credit and Collections

 

1.      Manage and negotiate business terms of customer agreements including
payment  terms, excluding markdowns, per Vince instructions.

2.      New customer setup and maintenance per Vince instruction

3.      Credit analysis for new and existing customers

4.      Manage International customer base and export insurance policy

5.      Manage credit hold process

6.      Process credit card payments for cash advance customers

7.      Manage online payment program

8.      Collect all open invoices, manage email invoice program

9.      Report all AR metrics including DSO, Collection Effectiveness,
Chargebacks,  Cash App, and Bad Debt Activity

10.    Attend peer credit meetings to manage credit exposure

11.    Manage escheatment process for credits, including preparation of
paperwork for  escheatment filing.

 

Chargebacks

 

1.      Challenge and recover deductions in all categories regardless of fault

2.      Prevent future chargebacks by partnering with DC, Sales, Customer
Service and  Customer

3.      Advise Vince management on ways to reduce and prevent chargebacks. Vince
 management will meet directly with all customers.

4.      Process and key all deductions by reason code/GL

5.      Manage automated Sales Allowance process for advertising and markdowns

 

Cash Application

 

1.      Post all payments from lockbox and wholesale credit card receipts

2.      Apply remittances to invoices, debit and credit memos

3.      Weekly reconciliation of cash applied to bank receipts.

4.      Manage wholesale credit card merchant Ids

 

Forecasting

 

1.      Provide 6 week AR forecast for all customers based on open invoices and
 payment history on a weekly basis



--------------------------------------------------------------------------------

Functional Area: Accounts Payable/T&E Management

 

Service Provider:

   Kellwood

Service Recipient:

   Vince

Notice of Termination, Vince

   60 days

Management:

   Kellwood SVP of Shared Services oversight with Vince Controller

Staffing:

  

1.      1.2 Kellwood FTE (Accounts Payable)

2.      25% Kellwood FTE (Travel & Expense)

Assumptions:

  

1.      Kellwood processes all Accounts Payable functions

2.      Vince staff approves invoices for payment

3.      All services provided will be performed on Kellwood’s business
applications

4.      All expenses to be paid out of Vince accounts at their direction

5.      Kellwood processes all T&E functions (excluding approvals) until Vince
has new  corporate card and travel provider

 

6.      Vince to use commercially reasonable efforts to implement a corporate
card and  travel provider for Vince Business

 

7.      Vince to prefund expenses to be paid to Wells Fargo or employees

Services:

  

Accounts Payable

 

1.      Manage vendor base and negotiate payment terms per Vince instruction

2.      New vendor setup, maintenance and revisions

3.      Ensure vendors comply with Foreign Corrupt Practices Act (FCPA)

4.      Manage Aspen including processing invoices, maintaining users and
vendors and  help desk

5.      Execute all payments including checks, ACH, wires

6.      Manage Freight, Duty and Commission (FDC) process

7.      Banking reconciliation of AP, Duty and Tax accounts to bank statements

8.      Report all AP metrics including invoice count

9.      Manage escheatment process for credits, including preparation of
paperwork for  escheatment filing.

10.    Issue 1099 at end of year

11.    Provide 6 week AP forecast for all customers based on open invoices and
 payment history on a weekly basis.

 

Travel & Expense

 

1.      Manage corporate card issuance, cancellations and limits

2.      Manage Concur automated expense program for users

3.      Audit expense report and charges in compliance with Vince policy

4.      Provide ad-hoc reporting on all metrics

5.      Coordinate payments to Wells and Vince employees

6.      Manage travel program with AMEX and Protravel



--------------------------------------------------------------------------------

Functional Area: Information Technology

 

Service Provider:

   Kellwood

Service Recipient:

   Vince

Notice of Termination, Vince

   180 days

Management:

   Management provided by Kellwood. Kellwood will liaison with designated IT
contact at Vince

Staffing:

   Kellwood staffing leveraging internal and offshore resources.

Assumptions:

  

1.      There will be a single point of contact (for both Kellwood and Vince)
for IT  related issues

2.      Vince will remain on all of the current systems and platforms. Vince
will  transition to NextGen environment in 2015.

 

3.      Any additional licenses that are procured for Vince will be purchased by
Vince  directly according to specifications provided by Service Provider.

 

4.      Communication Services (Data & Voice) will utilize the same carrier as
 Kellwood Any circuits that cannot be transferred to Vince will be procured
 directly by Vince and managed under this service agreement.

Services:

  

1.      IT Administration

2.      Deskside support (PCs, Laptops, Mobile Devices and printers)

3.      Support Center (Security, logon and desktop application support)

4.      Communications Support and Management for Data, Voice, Wireless and
 Internet

5.      Enterprise Application support for EBA, Oracle Financials, EDI,
Warehouse  Management, and Business Intelligence reporting and analysis tools

6.      Retail and Ecommerce Systems (back end interfaces only)

7.      Disaster recovery services

Transactional / Variable Fees:

  

1.      Telephone and cell phone usage/purchase charges – Per usage

2.      When resources are added temporarily to complete an approved work
request that  is beyond normal support, the work order will include an estimated
cost, but the  billing will be based on the actual costs from new Kellwood
resources or third  party providers.

Monthly Fees:

The cost of providing IT services is based on actual Kellwood employee costs or
costs from third party providers for hardware and software, maintenance, shared
circuits and services. The total costs (without depreciation) are allocated to
all users of those services based on formulas related to the percentage of total
employees and percentage of total revenue. When there are adjustments to these
costs, the allocation of these adjustments (either to increase or decrease
charges) will be distributed across all brands following the same allocation
process used today.



--------------------------------------------------------------------------------

Functional Area: Ecommerce & Digital Support

 

Service Provider:

   Kellwood

Service Recipient:

   Vince

Notice of Termination – Vince

   180 days

Management:

   Management will be shared by Kellwood/Vince. Main contact between the
services will reside with Kellwood’s account manager and Vince’s Ecommerce
Director. Both positions will need to be in place to service the agreement.

Staffing:

   Approximately 10+ FTEs will provide backend support services and digital
online marketing to Vince eCommerce that include backend operations, web
development and systems support along with customer service, product photography
as well as email reporting and digital marketing support. These are not
dedicated people. They are part of a shared service. Some staffing FTE’s will be
variable as business volume increases or decreases (e.g. Customer Service).

Assumptions:

  

1.      Backend functions consist of order capture and processing, return credit
 processing, customer service, web-site & integrated system maintenance,
 specifying web development and web updates as well as product photography and
image loading to the site.

2.      Distribution – Pick / Pack / Ship – will be covered under a separate
 Schedule.

3.      Campaign photography, retouching and product descriptions and
description  uploading will be done by Vince and will not be a Service.

4.      Product images for the website will be provided by the backend Kellwood
 team per style guide specifications provided by Vince.

5.      Frontend product publishing, site merchandising, pre-order order setup
and  inventory release will be done by Vince and will not be a Service.

6.      The Kellwood backend operations team will be the liaison to Venda for
site  Support and any development needs.

7.      There will be a single point of contact (for both Kellwood and Vince).
All  account directive approval and all final creative assets will be provided
by  Vince Ecommerce Director. Any system, process or account issues will be
 communicated directly to Kellwood account manager.

8.      Third party contracts related to platform and digital marketing systems
will  be managed as part of the backend operations team budget but costs related
 to such contracts will be allocated to Vince proportionally and will vary if
 new systems are needed. Kellwood to provide notice to Vince of any change  in
third party contracts.

9.      Distribution / Shipping / Special Packaging will be included in a
separate  Schedule. Free ground shipping and returns for the customer will be
 considered a cost and thus paid by Vince.

10.    Any carry-over from the Vince new web-site development projects will be
 handled as a separate Vince Capital Project and will not be a Service.

11.    Enhancements to the website will only be performed by mutual consent of
 Kellwood and Vince and are not a Service. Upon request, these will be
 estimated and billed separately. Kellwood will provide the initial work
 estimates by scoping and gathering business requirements for feasibility and
 budgetary estimates.

12.    Photography studio will manage all third party contracts (including
stylists,  image processors, models, etc.), but expenses will be
billed/allocated  directly to Vince for payment.

13.    Digital marketing budget will be set by Vince. The spend of the digital
SEO/ SEM marketing budget will be managed and allocated by Kellwood team.  Spend
will be invoiced or allocated back directly to Vince.

14.    Kellwood will not manage, handle or deploy emails and these functions
will  not be Services. Kellwood will support email analytics and reporting.

15.    Digital marketing does not include affiliate marketing (and affiliate
 marketing will not be a Service) If Vince chooses to launch an affiliate
 marketing program, there may be one-time costs associated with the setup of
 affiliate systems, analytics tagging and any needed product feed  development.



--------------------------------------------------------------------------------

Services:

  

1. Customer Order Fulfillment at COI – Kellwood System interfaces stay intact

2. Customer Service 9 - 6 ET M-F (excluding holidays) through email and phone

3. International Shipping to 120+ countries

4. 7 x 24 technical support for hosted site from Venda SLA.

5. Venda Release Upgrades – up to 2 per year – May require IT Support

6. Lifestyle Content Refresh Monthly

7. Mobile site.

8. Platform operations and systems support.

9. Digital SEO/SEM marketing services and email reporting.

Standard of Service/SLA

  

1. Website content updates - Assets and message received by Thursday will be
updated within 2 weeks; if more than one approval cycle is required, will be
updated within 2 weeks of approval, with date being changed to reflect
additional approval time needed.

2. 99.5% Uptime as managed and monitored by the Venda SASS agreement.

Monthly Fees

   Will be allocated to Vince and include system fees. All photography third
party fees (e.g. models, image processes, stylists, etc.) and all digital
marketing spend (e.g. Google Adwords) are not part of Fees and will be allocated
or billed back directly to Vince.

Transactional/Variable Fees

   3% Gross Sales (Credit Card Fees) billed monthly (Include web-site and
Mobile)

Special Requests

  

1. Photo shoot for anything outside of ecommerce product publishing. $15,000 -
2-day photo shoot or $7,500 - 1-day photo shoot, does not include third party
services.

2. All site enhancements and functional changes will be estimated and billed
separately

3. Email creative preparation and deployment. $2,000 per email.



--------------------------------------------------------------------------------

Functional Area: Distribution, Storage, Fulfillment

(Finished Goods, Wholesale and Ecommerce)

 

Service Provider:

   Kellwood

Service Recipient:

   Vince

Notice of Termination, Vince:

   180 days

Management:

   Kellwood will provide management and oversight under direction of Vince

Staffing:

  

Kellwood will provide staffing based on forecasted processing requirements.

Vince will provide forecast of unit shipments each month to the weekly level.
Both parties will agree to a weekly processing capacity in advance. This will be
the first Friday of each fiscal month. Processing requirements in excess of the
agreed upon capacities may result in an overtime premium charge. Current
straight time capacity is 17,500 units/day.

Assumptions:

  

1.      Kellwood existing warehouse management system will be used to process
 Distribution Center transactions.

 

2.      Freight contracts (including FedEx) are to be negotiated by Vince or its
 customers, and freight costs shall be the responsibility of Vince.

 

3.      Separate rates will be negotiated for any new product types or
categories

 

4.      Vince will provide Kellwood with Policies and Procedures providing
guidance  regarding: Inbound freight, Warehouse Handling, Inventory Management,
Order  Management and Outbound freight. In the absence of any formal SOP,
Kellwood  will continue to process under general Kellwood guidelines.

 

5.      Any special storage requirements (e.g., seasonal rental of AC storage
unit for  furs) shall be the responsibility of Vince.

Services:

  

1.      Receipt of goods / put-away and entry into system

2.      Returns to vendor

3.      Pick/pack orders

4.      Application of labels and inserts

5.      Routing of shipments

6.      Outbound loading

7.      Shipment verification in system processing of customer returns

8.      Processing of all direct shipments.

9.      Annual physical inventory (Vince will pay for physical inventory)

10.    Customer Service inquiry response



--------------------------------------------------------------------------------

Functional Area: Piece Goods Warehousing

 

Service Provider:

   Kellwood

Service Recipient:

   Vince

Notice of Termination, Vince

   30 days

Management:

   Kellwood will provide management and oversight under direction of Vince

Staffing:

   Existing Kellwood staffing will be utilized

Assumptions:

  

1.      Services will be performed on Kellwood’s business applications

2.      Vince will provide Kellwood with Policies and Procedures providing
guidance  regarding: Inbound freight, Warehouse Handling, Inventory Management,
etc. In  the absence of such, Kellwood will continue using policies and
procedures  already set in practice.

3.      Vince will provide monthly forecast to level of receipts and expected
 disbursements by week. Vince and Kellwood will agree upon fabric receipts, QA,
 and disbursement capacities at least one week in advance to insure proper
 staffing levels are maintained.

Services:

  

1.      Receive fabric and tag at roll-level. Enter receipt into system.

2.      Perform industry standard QA inspection. Amount of fabric to be
inspected is  determined by Vince.

3.      Cut shrink/wash test squares as directed by Vince. Squares are given to
Vince.

4.      Store fabric in industry standard conditions.

5.      Disburse fabric for CMT work based on cut tickets provided by Vince.
Post roll  transactions to relieve inventory.

6.      Disburse additional fabric to cutting service or samples as required.

7.      RTV fabric to vendor as required.

8.      Manage annual physical inventory (Vince will pay for physical inventory)



--------------------------------------------------------------------------------

Functional Area: Quality Control & Marking & Grading

 

Service Provider:

   Kellwood

Service Recipient:

   Vince

Staffing:

  

1.      6.5 FTE in COI for Quality Control

2.      1 FTE in COI for Marker Making & Grading

Assumptions:

  

Quality Control

 

1.      Vince will provide a TOP or Approval sample for every style and color.

2.      Vince will confirm the quality audit procedure and requirements to
follow in writing.

3.      Vince will provide a monthly forecast of units to inspect with the eta
for all styles (Shipping status report).

 

Marking and Grading

 

1.      Vince will provide a Yield request form.

2.      Vince will provide the shrinkage(s) when requesting grading and marker
making.

3.      Vince will provide a monthly forecast of units to grade and/or make
markers

Services:

  

Quality Control

 

1.      Kellwood will conduct final audits based on the agreed upon
requirements.

2.      Kellwood will conduct 100% inspections when directed to by Vince.
Kellwood will provide detailed results (in writing and with photo’s) of the 100%
inspection so Vince may issue a chargeback to their vendor if needed.

3.      Kellwood will not release any styles from Quality until receiving
written confirmation of approval from Vince (Director or above).

 

Marking & Grading

 

1.      Kellwood will provide a Yield report.

2.      Kellwood will provide a check or complete the grading.

3.      Kellwood will provide a marker report and a mini marker.

4.      Kellwood will continue to provide pattern equipment hardware support.
Vince is currently included on the Kellwood contracts and will need to be
removed when the service agreement terminates.



--------------------------------------------------------------------------------

Functional Area: Office Services (COI/Wilshire)

 

Service Provider:

  Kellwood

Service Recipient:

  Vince

Services:

 

1.      Driver (50%) and associated vehicle expenses.

2.      Mailroom clerk – 50% of time on Vince Retail supplies, equipment, etc

3.      Building Services manager provides purchasing, office supervision, store
 openings, samples, and equipment

4.      Regular mail room services, FedEx, sample shipping, etc..



--------------------------------------------------------------------------------

Functional Area: Human Resources

 

Service Provider:

   Kellwood

Service Recipient:

   Vince

Notice of Termination, Vince

   30 days

Management:

   SVP HR Kellwood; VP HR – California and Retail; SVP HR Vince

Staffing:

   Current Kellwood staffing

Assumptions:

  

1.      Kellwood will provide HR Generalist and Recruiting support to Vince

2.      Kellwood employees will not provide advice or make decisions involving
the  hiring, disciplinary action, or termination of any Vince employee

3.      Kellwood employees will not provide any guidance or opinions on legal
issues  pertaining to Vince employees

Services:

  

1.      Kellwood team will provide HR administrative support: recruiting,
sourcing, on- boarding, data entry into the HRIS system (new hires, adjustments,
terminations),  general assistance at direction of Vince management with
HR/employee matters